Citation Nr: 1307431	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION


The Veteran had active service from July 1961 to June 1965 in the Navy.  He had additional duty with the Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Oakland, California, Regional Office (RO) which established service connection for left ear hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of May 5, 2005; and denied service connection for both right ear hearing loss and tinnitus.  In December 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  On February 8, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for right ear hearing loss.  

2.  Tinnitus originated during active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  
2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2012).  In a February 8, 2011, written statement, the Veteran expressly withdrew his claim of entitlement to service connection for right ear hearing loss.  He asserted that he "would like to withdraw my appeal for right ear hearing loss at this time."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of service connection for right ear hearing loss.  Therefore, it is dismissed.  

II.  Tinnitus

A.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board grants service connection for tinnitus.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

B.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to tinnitus or ringing of the ears.  In his May 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he had "started to notice a ringing in my ears and a gradual hearing loss over the years."  He reported experiencing inservice acoustical trauma while serving as both a "mount captain" for a three inch gun and a loader for five inch guns and firing small and large caliber personal arms.  

An April 2006 VA audiological evaluation states that the Veteran presented a history of inservice noise exposure.  He was reported to have denied experiencing tinnitus.  

A May 2006 VA Ears, Nose, and Throat (ENT) evaluation notes that Veteran presented a history of noise exposure and his "left ear shows typical noise-induced hearing loss."  Service connection for left ear hearing loss has been established.   

At an October 2006 VA audiological examination for compensation purposes, the examiner reported that the Veteran "denied the presence of tinnitus, therefore, any future mention of tinnitus would not be related to military noise exposure."  

In his December 2006 notice of disagreement (NOD), the Veteran advanced that the VA audiologist had misunderstood him when she reported that he had denied experiencing tinnitus.  He clarified that: 

In reference to the decision of tinnitus, I would like to state for the record that the VA audiologist had asked me if 'I heard bells or ringing in my ears.'  Not understanding what she meant, I answered 'no, I don't hear bells, but I do hear a constant noise in them.'  

A June 2008 written statement from the accredited representative relates that the Veteran experienced "a static sound in his ears from service to present." 

In May 2010, the Veteran was afforded an additional VA audiological examination for compensation purposes conducted by the same audiologist who had conducted the October 2006 VA examination.  The May 2010 examination report states that the Veteran presented a 25 year history of bilateral tinnitus.  The examiner concluded that:

The cause of claimed tinnitus cannot be determined without resorting to mere speculation.  ...  There is no mention of tinnitus in any of [the Veteran's] medical records to support his claim.  

The Court has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large rather than solely her own.  

In a February 2011 written statement, the Veteran stated that he had experienced "humming or ringing" in his ears during active service following gunnery practice.  

The Veteran asserts that he experienced chronic tinnitus during active service secondary to his inservice naval gun-related noise exposure which has persisted to the present time.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Service connection has been established for left ear hearing loss based on the Veteran's inservice noise exposure.  While the May 2010 VA audiological evaluation states that the Veteran reported tinnitus of 25 years' duration, the Veteran advanced that his tinnitus had become manifest during active service following gunnery practice.  The Board has no basis to question the Veteran's credibility.  
The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent audiological professional.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  


ORDER

The issue of the Veteran's entitlement to service connection for right ear hearing loss is dismissed.  

Service connection for tinnitus is granted.  



_________________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


